MEMORANDUM ***
In this diversity action, Converse Professional Group (CPG) and Converse Testing West (CTW) sued Federal Insurance Company (Federal), alleging that Federal improperly denied coverage under a D & O policy for costs they incurred defending and ultimately settling a lawsuit. That lawsuit involved a claim by a union to recover from CTW unpaid fringe benefit contributions required by a bargaining agreement and master labor agreement. CPG was sued under alter ego theories. The district court granted summary judgment in favor of Federal. The remaining facts are known to the parties and will not be repeated.
Appellants argue that Federal had a duty to defend CPG and CTW under the D & O Policy in the union’s action notwithstanding that no individual officer or director was a named defendant either in the caption or the body of the complaint. Appellants’ argument is foreclosed by Bowie v. Home Ins. Co., 923 F.2d 705, 708 (9th Cir.1991) (explaining that “[t]he phrase ‘duty to defend’ presupposes the existence of a lawsuit against an ‘insured,’ requiring a defense under the policy. Here, that supposition simply does not apply.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.